Order unanimously reversed on the law with costs, motion granted, and summary judgment granted in favor of plaintiffs. Memorandum: Supreme Court should have dismissed defendants’ affirmative defenses and counterclaim and granted summary judgment on plaintiffs’ cause of action for the balance due on a promissory note given in payment for the sale of the stock of a corporation. Defendants’ affirmative defense alleging fraud was insufficient on its face because it failed to allege any facts *1033constituting fraud. In his affidavit in opposition to plaintiffs’ motion for summary judgment, defendant Williams stated that he thought that the corporation whose stock he bought held a franchise to sell water purification systems manufactured by Water Resources International when, in fact, it was only a manufacturer’s sales representative of that company. Defendant Williams did not state that plaintiffs made any representation to him that the corporation had a franchise from Water Resources International and nothing in the agreement to sell the stock of the corporation so implies. In their moving papers on the motion for summary judgment, plaintiffs set forth sworn allegations of fact sufficient to support their cause of action on the note and defendants, in their answering papers, failed to submit any evidence sufficient to raise a question of fact for determination by a jury. (Appeal from Order of Supreme Court, Monroe County, Curran, J.— Summary Judgment.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.